UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 16, 2009 Bell Microproducts Inc. (Exact name of registrant as specified in its charter) California 0-21528 94-3057566 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1941 Ringwood Avenue, San Jose, California 95131-1721 (Address of principal executive offices) (Zip Code) 408-451-9400 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On September 16, 2009, Bell Microproducts Inc. hosted a conference call with investors to discuss its financial results for the first and second quarters of 2009.A transcript of the conference call is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information furnished pursuant to this Item 2.02 and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item7.01.Regulation FD Disclosure. See Item 2.02 Results of Operations and Financial Condition. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Transcript of the Bell Microproducts Inc. investor conference call held on September 16, 2009.* * Furnished, not filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BELL MICROPRODUCTS INC. Date:September 16, 2009 By: /s/ William E. Meyer Name: William E. Meyer Title: Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Transcript of the Bell Microproducts Inc. investor conference call held on September 16, 2009.* * Furnished, not filed.
